Citation Nr: 1726300	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-12 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals, adenocarcinoma of the prostate, status post prostatectomy, claimed as due to herbicide exposure. 

2.  Entitlement to service connection for diabetes mellitus type II, claimed as due to herbicide exposure. 

3.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus type II and/or herbicide exposure.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for dental trauma.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army during the Vietnam era, from February 1966 until February 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Veteran presented testimony at a December 2016 travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the Vietnam era, the Veteran set foot in Vietnam and entered the inland waterways by escorting an oil barge through his duties as a harbor craft boatswain with an Army naval transportation unit.


2.  The Veteran's prostate cancer and diabetes mellitus, type II, are presumed due to his herbicide exposure in service. 

3.  At the hearing in December 2016, the Veteran withdrew from appeal the matter of entitlement to compensation under 38 U.S.C. § 1151 for dental trauma.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals, adenocarcinoma of the prostate, status post prostatectomy, have been met.  38 U.S.C.A. §§ 1110, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

3.  The criteria for withdrawal of appeal with respect to the claim of entitlement to compensation under 38 U.S.C. § 1151 for dental trauma are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for residuals of prostate cancer and diabetes mellitus, type II, claimed as due to herbicide exposure from his maritime service in the Republic of Vietnam.  Specifically, the Veteran asserts that while serving on a tug-boat in his home base of Okinawa, Japan, he was temporarily assigned to another unit in December of 1966, at which point he traveled to Vietnam for a 30-day period.  He has testified to setting foot in Vietnam, and entering the inland waterways of Vietnam when transporting an oil barge up the Saigon River.

In pertinent part, prostate cancer and diabetes mellitus, type II, shall be service-connected if a Veteran was exposed to an "herbicide agent" as defined at 38 C.F.R. § 3.307(a)(6).  38 C.F.R. § 3.309(e).  Thus, the dispositive issue on appeal concerns whether the Veteran was exposed to an herbicide agent.

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent... unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or inland waters of Vietnam). 

The Veteran asserted in his October 2008 statement that he was permanently assigned to the LT 531, but temporarily assigned to the LT 579 for the trip to Vietnam, because they needed extra crew members.  Yet, in his July 2010 statement the Veteran declared that he did not go to Vietnam as a member of the 111th BARC detachment as the AOJ contends, but rather as a crewmember aboard the LT 527.

Accordingly, the AOJ sought out records to confirm this.  The July 2012 response received from the Defense Personnel Records Information Retrieval System (DPRIS) noted that in order to verify the Veteran's temporary duty (TDY) service, which he alleges is the basis for his Republic of Vietnam service, the unit morning report (MR) would need to be pulled.  Further, the memoranda noted that the AOJ coordinated with the National Archives and Records Administration (NARA) and they were unable to locate copies of unit records submitted by the 111th transportation detachment (BARC) for "January/December 1966."  They did not seek to verify any other notations of units throughout the record, including the 229th transportation co. referenced in the Veteran's personnel file, nor did they seek to pull the unit MR.  

Additionally, an undated formal finding of unavailability memoranda, received September 2012, noted that the "histories did not indicate that personnel from the Command went to Vietnam."  However, it did not specify which command they were referring to in their search, and thus the Board finds this memoranda to be imprecise and unconvincing of the actual unavailability of the requested records. 

On the other hand, the available evidence reflects that the Veteran served as a harbor craft boatswain with the 111th Transportation Detachment.  He was stationed in Okinawa from August 1966 to January 1968.  A military pay voucher approved hostile fire pay (HFP) for the period from December 1 through December 31, 1966.  In general, hostile fire pay is paid when a service member is subjected to hostile fire or explosion of a hostile mine; is on duty in an area in close proximity to a hostile fire incident and the member is in danger of being exposed to the same dangers actually experienced by other Service members subjected to hostile fire or explosion of hostile mines; or is killed, injured, or wounded by hostile fire, explosion of a hostile mine, or any other hostile action.

The Veteran has also provided photographs purporting to show his tugboat located in Vietnam, which includes handwritten comments he made to his spouse explaining these pictures.  One of those pictures includes a road sign referencing Saigon.

Thus, the Board has the direct testimony of the Veteran of being sent on temporary duty to Vietnam to escort an oil barge up the Saigon River.  This testimony is corroborated by photographs of the Veteran in Vietnam, and the Board has no reason to doubt the authenticity of these pictures.  His testimony is also supported by his receipt of hostile fire pay for December 1966, which would not be consistent with service in Okinawa during that time period as there were no known hostilities in that area.

The Board notes that the U.S. Army has indicated that all ship logs for the sea-going tugs during the Vietnam Era have been destroyed per Army regulations.  Thus, any further development is unlikely to uncover any additional corroborative evidence.

Overall, the Veteran's testimony of setting foot in Vietnam and entering the inland waterways by escorting an oil barge would be consistent with his known service as a harbor craft boatswain with an Army naval transportation unit.  See 38 U.S.C.A. § 1154(a).  In addition, the Veteran has presented strong circumstantial evidence in the form of photographs and a military voucher approving hostile fire pay which would tend to prove the Veteran set foot in Vietnam and entered the inland waterways.

Thus, the Board finds that, during the Vietnam era, the Veteran set foot in Vietnam and entered the inland waterways by escorting an oil barge through his duties as a harbor craft boatswain with an Army naval transportation unit.  As such, the Veteran has established his exposure to an herbicide agent and his prostate cancer and diabetes mellitus, type II, are presumed due to this herbicide exposure.  The criteria for service connection for prostate cancer and diabetes mellitus, type II, have therefore been met.

Finally, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

During the December 2016 Board hearing, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the issue of entitlement to compensation under 38 U.S.C. § 1151 for dental trauma.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this claim.  Accordingly, as the Board does not have jurisdiction to review the appeal as to this matter, it must be dismissed.


ORDER

Entitlement to service connection for residuals, adenocarcinoma of the prostate, status post prostatectomy, is granted.

Entitlement to service connection for diabetes mellitus, type II, is granted.

The issue of entitlement to compensation under 38 U.S.C. § 1151 for dental trauma is dismissed.


REMAND

As held above, the Board has found the Veteran to have been exposed to an herbicide agent, and has been service-connected for type II diabetes mellitus and prostate cancer.  

The Board observes that, based on analysis of studies published since Update 2010, the National Academy of Sciences (NAS) concluded that the new relevant data are consistent with a relationship between the chemicals of interest and blood pressure, and continued its placement of hypertension in the limited or suggestive category.  VA reviewed this additional information in relation to the information in prior NAS reports analyzing studies concerning hypertension.  Based on this review, the Secretary determined that the available evidence is not sufficient to establish a new presumption of service connection for hypertension in Veterans exposed to herbicides.  As noted in VA's evaluation of prior NAS reports, 75 FR 32540 (June 8, 2010), 75 Fed. Reg. 81332 (Dec. 27, 2010), and 77 Fed. Reg. 47924 (Aug. 10, 2012), the evidence overall includes a wide variety of results.  While some Veteran studies have reported increased incidence of hypertension, others have found no increase.  Similarly, numerous environmental and occupational studies have found no significant increased risk of hypertension. 

Two environmental studies published since Update 2010 examining environmental exposures in Taiwan and Alabama suggested a possible association between serum concentration of dioxin-like compounds and elevated blood pressure.  Based on this limited amount of new information, NAS reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category.  The two studies that provide evidence of an increased risk are limited by the design of the study or the type of assay used to measure exposure.  Accordingly, the Secretary determined that the available evidence does not establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection. 79 Fed. Reg. 20308 (Apr. 11, 2014).

A more recent November 2016 article titled "Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans," published in the Journal of Occupational and Environmental Medicine.  The article included a study which showed a significant association between herbicide exposure and hypertension for Army Chemical Corp Veterans who likely had above average exposure.  http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.

While hypertension is not presumed to be related to exposure to herbicides, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), if the disease is linked to herbicide exposure by competent evidence.  The Board finds that medical opinion is necessary to decide the hypertension claim.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since February 2010.

2.  Thereafter, obtain a medical opinion from an appropriate examiner as to whether the Veteran's hypertension is related to herbicide exposure and/or service-connected disability.  The need for examination is left to the discretion of the examiner.

Following a review of the relevant evidence, the examiner should state an opinion with respect to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension had its onset in service or is otherwise etiologically related to any event during service, to include exposure to an herbicide agent? 

The examiner must provide a complete rationale for any proffered opinions including research of any updated medical studies, including the November 2016 article titled "Herbicide Exposure, Vietnam Service, and Hypertension Risk in Army Chemical Corps Veterans," published in the Journal of Occupational and Environmental Medicine.  See http://www.publichealth.va.gov/epidemiology/studies/vietnam-army-chemical-corps.asp.

Additionally, the examiner should provide opinion as to whether it is at least as likely as not that the Veteran's hypertension has been caused OR aggravated beyond the normal progress of the disorder by service-connected type II diabetes mellitus and/or prostate cancer, including any medications taken for treatment for these disorders.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


